Case 1:20-cv-00303-JAW Document 31 Filed 08/16/21 Page 1 of 13                            PageID #: 111



                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MAINE

LYLE BERNIER

                Plaintiff,

        vs.                                                        Civil No. 20-303-JAW

AROOSTOOK COUNTY JAIL,

                Defendants.



       DEFENDANT AROOSTOOK COUNTY JAIL’S MOTION FOR SUMMARY
         JUDGMENT, WITH INCORPORATED MEMORANDUM OF LAW

        Plaintiff Lyle Bernier alleges that Defendant Aroostook County Jail (“the County”)1

violated his rights under the United States Constitution and under the Religious Land Use and

Institutionalized Persons Act of 2000 (“RLUIPA”) by failing to provide a Kosher and vegan diet,

and by otherwise impeding his freedom to exercise religion. However, Mr. Bernier’s claims are

not viable because he failed to exhaust administrative remedies as required under the Prison

Litigation Reform Act, 42 U.S.C. § 1997e(a) (“PLRA”); therefore Defendant is entitled to

judgment as a matter of law. Even if Mr. Bernier had complied with the PLRA, his attempts to

hold the County liable for constitutional violations fail because he has not identified a policy or

custom that was the moving factor behind the alleged constitutional harm. Finally, Mr.

Bernier’s RLUIPA claims fail because the County’s policy does not place a “substantial burden”

on Mr. Bernier’s religious exercise, and, even if it did, it furthers a compelling governmental

interest by the least restrictive means. For these reasons, which are discussed below, the



1  As this Court has noted, the “Aroostook County Jail, a bricks and mortar building, [is not] an
appropriate defendant.” Carpine v. Foss, No. 1:13-cv-00006-DBH, 2013 U.S. Dist. LEXIS 178334, at *12
(D. Me. Nov. 20, 2013). Therefore, the Defendant will analyze Mr. Bernier’s claims as if they were asserted
against Aroostook County. See Soucy v. Me. Dep't of Corr., No. 1:20-cv-00024-JDL, 2020 U.S. Dist.
LEXIS 30538, at *6 n.2 (D. Me. Feb. 24, 2020) (treating claims asserted against the Maine State Prison as
a claim against the State of Maine).

                                                    1
Case 1:20-cv-00303-JAW Document 31 Filed 08/16/21 Page 2 of 13                      PageID #: 112



Defendant is entitled to summary judgment on Plaintiff’s Complaint pursuant to Federal

Rule of Civil Procedure 56 and Local Rules 7 and 56.

                                        BACKGROUND

       The claims against the County arise out of Mr. Bernier’s incarceration at the Aroostook

County Jail (“the Jail”), which began on May 21, 2019. The full factual background for the

Motion for Summary Judgment is set forth in the accompanying Statement of Material Facts,

which is hereby incorporated by reference.

                                   PROCEDURAL POSTURE

       Plaintiff filed this Complaint on August 19, 2020, alleging violations of his constitutional

rights under the First and Eighth Amendments, and the Religious Land Use and

Institutionalized Persons Act. (ECF No. 1). On December 23, 2020, Mr. Bernier sent two letters

to the Court, elaborating on the factual summary behind his Complaint. (ECF. No. 19). On

January 19, 2021, the County filed its Answer and Affirmative Defenses. (ECF No. 20). On April

6, 2021, the County sent Interrogatories and Requests for Production of Documents to Mr.

Bernier. (Wall Aff. ¶¶ 3-5). On June 9, 2021, the County filed a Motion to Extend Time to

complete discovery and file motions, explaining that Plaintiff had not responded to discovery

requests, and the County preferred to review discovery responses prior to the close of discovery.

(ECF No. 24). The Court granted the motion on June 10, 2021 and set a new deadline to file

motions of August 16, 2021. (ECF No. 26). Mr. Bernier has not responded to the County’s

discovery requests. (Wall Aff. ¶ 5).

                                   STANDARD OF REVIEW

       Summary judgment is designed to “to pierce the pleadings and to assess the proof in

order to see whether there is a genuine need for trial.” Garside v. Osco Drug, Inc., 895 F.2d 46,

50 (1st Cir. 1990). A party is entitled to summary judgment when “the pleadings, depositions,

answers to interrogatories, and admissions of file, together with the affidavits, if any, show there

is no genuine issues as to any material fact and the moving party is entitled to judgment as a


                                                 2
Case 1:20-cv-00303-JAW Document 31 Filed 08/16/21 Page 3 of 13                        PageID #: 113



matter of law.” Fed. R. Civ. P. 56. The moving party must “aver[] ‘an absence of evidence to

support a nonmoving party’s case.’” Garside, 895 F.2d at 48 (quoting Celotex v. Catrett, 477

U.S. 317, 325 (1986)). The nonmovant is then required to present competent evidence to

“establish the existence of at least one fact issue which is both ‘genuine’ and ‘material.’” Id.

(citations omitted). “A ‘genuine’ issue is one ‘that properly can be resolved only by a finder of

fact because [it] may reasonably be resolved in favor of either party.’” Id. (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)). “A ‘material’ issue is one that ‘affects the

outcome of the suit,’ that is, an issue which, perforce, ‘needs to be resolved before the related

legal issues can be decided.’” Id. (quoting Anderson, 477 U.S. at 248, and Mack v. Great Atlantic

and Pacific Tea Co., 871 F.2d 179, 181 (1st Cir. 1989)).

       The United States Supreme Court has held that on issues in which the nonmovant bears

the ultimate burden of proof, that party must present definite, competent evidence to rebut the

motion. Anderson, 477 U.S. at 256-57. The nonmovant’s evidence “can not be conjectural or

problematic; it must have substance in the sense that it limns differing versions of the truth

which a fact finder must resolve at an ensuing trial.” Mack, 871 F.2d at 181. “[S]ummary

judgment cannot be defeated by relying on improbable inferences, conclusory allegations, or

rank speculation." Ingram v. Brink's, Inc., 414 F.3d 222, 228-29 (1st Cir. 2005).

                                           ARGUMENT

     I. MR. BERNIER’S CLAIMS AGAINST THE COUNTY ARE BARRED BY HIS
FAILURE TO EXHAUST ADMINISTRATIVE REMEDIES UNDER THE PRISON
LITIGATION REFORM ACT.

       The Prison Litigation Reform Act, 42 U.S.C. § 1997e(a) (“PLRA”) provides:

           No action shall be brought with respect to prison conditions under section
           1983 of this title, or any other Federal law, by the prisoner confined in any
           jail, prison, or other correctional facility until such administrative remedies as
           are available are exhausted.

The Supreme Court has held that exhaustion under the PLRA is mandatory. Woodford v. Ngo,

548 U.S. 81, 85 (2006). The Supreme Court has observed that exhaustion “has a decidedly



                                                  3
Case 1:20-cv-00303-JAW Document 31 Filed 08/16/21 Page 4 of 13                       PageID #: 114



procedural emphasis . . . .” Booth v. Churner, 532 U.S. 731, 739 (2001). “That is, what must be

exhausted is the process, not the form of relief.” Johnson v. Thyng, 369 Fed. Appx. 144, 146 (1st

Cir. 2010) (citing Booth v. Churner, 532 U.S. 731, 739 (2001)). “All ‘available’ remedies must . . .

be exhausted; those remedies need not meet federal standards; nor must they be ‘plain, speedy,

and effective.’” Porter v. Nussle, 534 U.S. 516, 524 (2002).

       “A prisoner must exhaust administrative remedies before a complaint under § 1983 will

be entertained even where the relief sought cannot be granted by the administrative process.”

Johnson, 369 Fed. Appx. at 147 (citing Booth, 532 U.S. at 734). The Supreme Court has held that

a prisoner must complete the prison grievance procedures in order to properly exhaust

administrative remedies. Jones v. Bock, 549 U.S. 199, 218 (2007). The Court has emphasized

that “it is the prison’s requirements, and not the PLRA, that define the boundaries of proper

exhaustion.” Id.

       All of Mr. Bernier’s claims against the County are asserted pursuant to 42 U.S.C. § 1983.

Therefore, in order to survive summary judgment, Mr. Bernier must demonstrate that he

exhausted all available administrative remedies of the Jail. § 1997e(a).

       In a letter to the Court, Mr. Bernier wrote that he had “more than exhausted [his]

resources. . . .” (ECF No. 19). However, that conclusory assertion is inconsistent with the record

evidence, which establishes that Mr. Bernier did not exhaust available administrative remedies.

The Jail has a grievance procedure available to inmates. (Clossey Aff. ¶ 5 & Exh. C). That

procedure requires that the inmate file a grievance form describing the subject of the grievance

and turn it into a corrections officer. Id. The corrections officer then turns the grievance over to

the shift supervisor, who attempts to resolve the grievance prior to the end of the shift. Id. If the

grievance is unable to be resolved, it will be forwarded to the jail administrator, who will review

the grievance and provide a written response. If the prisoner wishes to appeal the written

response, he must do so, appealing the decision to the sheriff within 10 days of the date of the

response. Id.


                                                  4
Case 1:20-cv-00303-JAW Document 31 Filed 08/16/21 Page 5 of 13                       PageID #: 115



          Based on a review of Mr. Bernier’s inmate file, as well as the records maintained by the

Jail with respect to inmate grievances, while Mr. Bernier filed many grievances during his

incarceration at the Jail, he never filed an appeal to any of his grievances (Clossey Aff. ¶¶ 12-13).

By failing to pursue to conclusion all steps of the grievance process available to him, Mr. Bernier

is barred from asserting claims under Section 1983 and RLUIPA against the County as a matter

of Law. § 1997e(a). For this reason, the County is entitled to summary judgment on Plaintiff’s

claims.

      II. MR. BERNIER’S CONSITUTIONAL CLAIMS AGAINST THE COUNTY
FAIL BECAUSE HE HAS PRESENTED NO EVIDENCE OF A CUSTOM OR POLICY
THAT WAS THE DRIVING FORCE BEHIND HIS ALLEGED CONSTITUTIONAL
VIOLATION, AND, IN ANY EVENT, HE HAS NOT PRESENTED VIABLE
CONSITUTIONAL VIOLATIONS.

          A.     Mr. Bernier’s constitutional claims fail because he has not presented evidence of
          a custom or policy of the Jail that led to a deprivation of rights.

          Pursuant to Section 1983, a claim for relief may be asserted only against those persons

who, “under color of law,” act to deprive another of “rights, privileges, or immunities” secured

by either the United States Constitution or federal statutes. 42 U.S.C. § 1983; see Board of

County Comm’rs v. Brown, 520 U.S. 397, 402-03 (1997) (citing and quoting Section 1983). The

United States Court of Appeals for the First Circuit has elaborated on this standard:

                 In assessing the imposition of liability under section 1983, we
             must first ask “(1) whether the conduct complained of was committed
             by a person acting under the color of state law; and (2) whether this
             conduct deprived a person of rights, privileges or immunities secured
             by the Constitution or laws of the United States.” There are two
             aspects to this second inquiry: “(1) there must have been a
             deprivation of federally protected rights, privileges or immunities,
             and (2) the conduct complained of must have been causally connected
             to the deprivation.”

Gutierrez-Rodriguez v. Cartagena, 882 F.2d 553, 559 (1st Cir. 1989) (citations omitted)

(emphasis in original). The Supreme Court has emphasized that Section 1983 “is not itself a

source of substantive rights, ‘but merely provides a method for vindicating federal rights

elsewhere conferred.’” Graham v. Connor, 490 U.S. 386, 389-94 (1989) (citation omitted).



                                                  5
Case 1:20-cv-00303-JAW Document 31 Filed 08/16/21 Page 6 of 13                      PageID #: 116



       Governmental entity liability under Section 1983 can be assessed only “where the

municipality itself causes the constitutional violation at issue. Respondeat superior or vicarious

liability will not attach under § 1983.” City of Canton, Ohio v. Harris, 489 U.S. 378, 385 (1989).

The Supreme Court has required a plaintiff to demonstrate that a policy or custom of the

governmental entity led to the constitutional deprivation alleged. Monell v. New York City Dept.

of Social Services, 436 U.S. 658, 694 (1978). The plaintiff must show both the existence of a

policy or custom and a causal link between that policy and the constitutional harm. See, e.g.,

City of Canton, 489 U.S. at 387-90; Oklahoma City v. Tuttle, 471 U.S. 808, 823 (1985).

Moreover, the policy or custom must be the result of acts or omissions of the municipality’s

policymakers that exhibit “deliberate indifference” to the rights of the municipality’s

inhabitants. City of Canton, 489 U.S. at 387-90; Gaudreault, 923 F.2d at 209.

       Even if Mr. Bernier could generate an issue of material fact in this case concerning the

existence of an underlying constitutional violation, he has presented no evidence of a policy or

custom of the County that was the moving force behind any constitutional violations. To the

contrary, as the summary judgment record reflects, the County maintains policies to ensure that

inmates are able to worship and practice the religion of their choice. The County is therefore

entitled to summary judgment.

       B.      Mr. Bernier’s First Amendment claim fails because the County’s handling of his
       dietary restrictions was reasonably related to legitimate penological interests.

       The Free Exercise Clause of the First Amendment requires government respect for, and

noninterference with, the religious beliefs and practices of our Nation’s people. U.S. Const.

Amend. 1. However, the Supreme Court has held that a prison regulation which restricts an

inmate’s First Amendment rights is permissible if it is “reasonably related to legitimate

penological interests.” Turner v. Safley, 482 U.S. 78, 89 (1987). The relevant inquiries in

deciding the regulation's constitutionality are: (1) whether there is a valid, rational connection

between the regulation and the legitimate government interest put forward to justify it; (2)



                                                 6
Case 1:20-cv-00303-JAW Document 31 Filed 08/16/21 Page 7 of 13                      PageID #: 117



whether alternative means to exercise the right exist; (3) the impact that accommodating the

right will have on prison resources; and (4) the absence of alternatives to the prison regulation.

Kuperman v. Wrenn, 645 F.3d 69, 74 (1st Cir. 2011).

        In his Complaint and subsequent letters to the Court, Mr. Bernier alleges that he spent

his “entire incarceration without kosher blessed sustenance,” that it was eight months before he

received a “flawed” scripture, that the Jail had a flawed or failed Judaic holiday regard, and that

he had to swap meals to avoid consuming non-vegan sustenance, which caused him to be

transferred and subsequently injured in a fight. Plaintiff has presented no admissible record

evidence to substantiate such claims.

        As the summary judgment record demonstrates, Jail policy allows inmates to purchase

religious texts, and indigent inmates are allowed to borrow texts. (Clossey Aff. ¶ 2 & Ex. A).

When the County could not locate a Hebrew-English Torah for Mr. Bernier, they purchased one.

(Clossey Aff. ¶ 10). The record also demonstrates that Jail staff attempted to discuss Jewish

holiday observations with Mr. Bernier, but he refused to speak with them. (Cummings Aff. ¶ 10).

Accordingly, the County researched customs of its own volition to ensure that Mr. Bernier’s

holiday customs were honored. (Id. ¶¶ 11-12). Moreover, the County conferred with a Rabbi to

inquire whether it was necessary to have the facility blessed, and to ensure they were doing all

that was necessary to accommodate Mr. Bernier’s religious requirements. (Id. ¶¶ 7-9). The

County diligently tracked Mr. Bernier’s meals and calorie counts to ensure that he was offered a

balanced, adequate kosher and vegan diet. (Id. ¶ 6). Meanwhile, the record demonstrates that

Mr. Bernier was frequently ordering non-kosher and non-vegan items through the commissary.

(Clossey Aff. ¶ 11).

        An application of the Turner factors does not suggest a violation of Mr. Bernier’s First

Amendment rights by the County. The County’s policy is to provide inmates with the necessary

religious services, and to accommodate Kosher diets by using separate cookware and to store the

cookware in a separate part of the facility. (Clossey Aff. ¶ 2 & Exh. A; Cummings Aff. ¶¶ 4-5).


                                                 7
Case 1:20-cv-00303-JAW Document 31 Filed 08/16/21 Page 8 of 13                        PageID #: 118



This policy ensures that Orthodox inmates are afforded Kosher meals, while also protecting a

governmental interest, as any alternative methods – such as hiring a catering service or

constructing a separate kitchen – would be prohibitively expensive. See Curry v. Cal. Dep't of

Corr., 2013 U.S. Dist. LEXIS 1659, at *22 (N.D. Cal. Jan. 4, 2013) (granting summary judgment

to defendant department of corrections against an inmate who followed a specialized vegan diet

for religious purposes, holding that there is a compelling government interest in avoiding a meal

plan that is extraordinarily expensive to provide).

       It is unnecessary to analyze whether an alternative means to exercise the right exists

because Mr. Bernier was, in fact, offered a Kosher diet, prepared in a way that was approved by a

Rabbi and consistent with religious practices. Mr. Bernier was offered a calorically appropriate

Kosher and vegan diet that was prepared with separate cookware in a separate part of the

facility. Certainly, this is an adequate means to practice a Kosher diet. There is no indication in

the summary judgment record that an alternative means was necessary. To the extent that Mr.

Bernier intends to argue that the County needed to hire an outside catering service, or to

construct a separate kitchen to prepare separate meals, those options would constitute an

exorbitant cost on the County (and taxpayers). Nor, according to the Rabbi the County

consulted, were such measures necessary.

       Mr. Bernier has not established that there is any causal link between the Jail policy,

which provided him adequate meals consistent with his religious practices, and his alleged

harm. Moreover, he has not established that the policy is the result of acts or omissions of the

Jail that exhibit “deliberate indifference” to the rights of the inmates at the Jail. Therefore, the

County is entitled to judgment as a matter of law on Mr. Bernier’s First Amendment claim.




                                                  8
Case 1:20-cv-00303-JAW Document 31 Filed 08/16/21 Page 9 of 13                       PageID #: 119



       C.   The County did not violate the Eighth Amendment, as they appropriately
       accommodated Mr. Bernier’s religious and medical needs.

       Mr. Bernier also alleges that the County violated his Eighth Amendment rights by

“neglect,” and he alleges that he has suffered a 40-pound weight loss, severe hair loss, sleep

apnea, migraines, and a spiritual and physical burden from disregard of his religious principles.

(ECF No. 1). To prove an Eighth Amendment violation, a plaintiff must show that he faced an

“objectively intolerable” risk of harm resulting from the department's policy or conduct. Lakin v.

Barnhart, 758 F.3d 66, 71 (1st Cir. 2014) (citing Farmer v. Brennan, 511 U.S. 825, 846 (1994)).

A plaintiff must then show that state officials knew of and disregarded the risk of harm. Nunes v.

Mass. Dep’t of Corr., 766 F.3d 136, 142 (1st Cir. 2014) (internal quotations and citations

omitted). To satisfy the “deliberate indifference” requirement, a plaintiff must demonstrate that

“state officials were ‘aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists and drew the inference.’” Id. (quoting Farmer, 511 U.S. at 837).

       Mr. Bernier has put forth no facts to support his Eighth Amendment claim. He has not

demonstrated an “objectively intolerable” risk of harm resulting from the department’s policy or

conduct. He has put forth no facts to explain the risks he is subjected to as a result of the

County’s policy. His complaint and subsequent letters list medical ailments, but his complaints

are unaccompanied by medical analysis. Id. at 143. In fact, many of the medical ailments he

alleges are pre-existing.

       Even assuming, arguendo, Mr. Bernier could show there was an objectively intolerable

risk, he cannot meet the threshold of showing deliberate indifference. The County prepared

nutritional kosher and vegan meals with sufficient calorie content for Mr. Bernier. (Cummings

Aff. ¶¶ 4-6). Outside of the jail cafeteria, Mr. Bernier purchased extra items from the

commissary, some of which was not vegan or kosher. (Clossey Aff. ¶ 11). None of this rises to the

level of conduct required to constitute cruel and unusual punishment. Thus, Mr. Bernier cannot




                                                  9
Case 1:20-cv-00303-JAW Document 31 Filed 08/16/21 Page 10 of 13                       PageID #: 120



support a claim for violation of his constitutional rights, and the County is entitled to

judgment as a matter of law on his constitutional claims.

     III. MR. BERNIER’S RLUIPA CLAIM FAILS BECAUSE THE
COUNTY’S POLICY DOES NOT IMPOSE A SUBSTANTIAL BURDEN ON
RELIGIOUS EXERCISE, AND EVEN IF IT DID, THE BURDEN FURTHERS A
SIGNIFICANT GOVERNMENTAL INTEREST BY THE LEAST RESTRICTIVE
MEANS.

        Mr. Bernier also alleges that the County violated his rights under the Religious Land Use

and Institutionalized Persons Act of 2000 (“RLUIPA”). Namely, he alleges that he was not

offered “proper Kosher blessed sustenance,” that he went eight months until he received a

“flawed” scripture, the there was a “flawed/failed” Judaic holiday regard, that he received snide

responses by officers in regard to ongoing issues, and that he suffered the “spiritual burden and

the physical burden from disregard.” (ECF No. 1)

        Section 3 of RLUIPA, 42 U.S.C. § 2000cc-1(a)(1)-(2), provides in part: “No government

shall impose a substantial burden on the religious exercise of a person residing in or confined to

an institution…unless the government demonstrates that imposition of the burden on that

person – is in furtherance of a compelling governmental interest; and is the least restrictive

means of furthering that compelling governmental interest.” The Supreme Court has held that

RLUIPA does not elevate the “accommodation of religious observances over an institution’s

need to maintain order and safety.” Cutter v. Wilkinson, 544 U.S. 709, 722 (2005); Kuperman v.

Wrenn, 645 F.3d 69, 79 (1st Cir. 2011). To survive a challenge under RLUIPA, jail officials must

show that its regulation was the least restrictive means available to further the governmental

interest. Id.

        In Kuperman, the plaintiff, an inmate at the New Hampshire State Prison, filed a

complaint regarding the prison’s shaving policy, which required that all inmates be clean-

shaven, unless they obtained a medical or religious waiver which allowed them to maintain a ¼

inch beard. Id. at 71. The First Circuit noted that that the restriction was reasonably related to

the penological interests of the Prison. Id. at 72. When analyzing whether an alternate means


                                                 10
Case 1:20-cv-00303-JAW Document 31 Filed 08/16/21 Page 11 of 13                        PageID #: 121



existed, the First Circuit held that its “inquiry was not into whether a religiously-acceptable

alternative to growing a full beard existed. Instead, [it] consider[ed] whether alternative means

remained open for Kuperman to exercise the constitutionally-protected right at issue — here,

free exercise of his religion.” Id. at 75; see also Freeman v. Tex. Dep't of Criminal Justice, 369

F.3d 854, 861 (5th Cir. 2004) (holding that “[t]he pertinent question is not whether the inmates

have been denied specific religious accommodations, but whether, more broadly, the prison

affords the inmates opportunities to exercise their faith”); Green v. Polunsky, 229 F.3d 486, 489

n.15 (5th Cir. 2000) (citing O’Lone v. Estate of Shabazz, 482 U.S. 342, 352 (1987)) (looking to

whether inmates were afforded other avenues to express their religious beliefs, and not whether

they were allowed a means to express their beliefs in their specific preferred way).

       As discussed supra, the County’s policy regarding providing inmates with kosher or

vegan meals allows inmates to worship the religion of their choice, and specifically prohibits any

employee or official of the County from denying an inmate of their right to worship. (Clossey Aff.

¶ 2 & Exh. A). The policy further states that any restrictions pertaining to the worship and

practice of a religion will be subject only to those limitations necessary to maintain the order

and security of the Jail. Id. This policy is in place to allow inmates to worship, while also

furthering the compelling governmental interest in avoiding excessive cost. The policy does not

impose a substantial burden on Mr. Bernier’s religious exercise. Even if, arguendo, this Court

held that it did, the burden furthers a significant government interest by the least restrictive

means available.

       As outlined above, the County researched Kosher diet requirements, spoke to a local

Rabbi, diligently tracked Mr. Bernier’s meals and caloric intake, kept Kosher pots and pans

separate, and prepared Kosher meals in a separate area of the facility. The County attempted to

discuss his religious holiday celebrations with Mr. Bernier, and when he refused to speak to

them, Jail officials researched customs on their own, and conferred with a Rabbi to ensure Mr.

Bernier’s needs were met. The County also acquired a Hebrew-English Torah for Mr. Bernier. By


                                                 11
Case 1:20-cv-00303-JAW Document 31 Filed 08/16/21 Page 12 of 13                   PageID #: 122



taking all of these measures, the County complied with the requirements of RLUIPA.

Therefore, the County is entitled to summary judgment as a matter of law on Mr.

Bernier’s RLUIPA claim.

                                        CONCLUSION
        For the reasons set forth in this Motion and supporting memorandum of law, Defendant

Aroostook County Jail (effectively, Aroostook County) respectfully requests summary judgment

in its favor on all claims.

        Dated at Portland, Maine this 16th day of August, 2021.

                                     Attorneys for Defendant
                                     MONAGHAN LEAHY, LLP
                                     95 Exchange Street, P.O. Box 7046
                                     Portland, ME 04112-7046
                                     (207) 774-3906
                                     jwall@monaghanleahy.com

                              BY:    /s/ John J. Wall, III
                                     John J. Wall, III

                                     Attorneys for Defendant
                                     MONAGHAN LEAHY, LLP
                                     95 Exchange Street, P.O. Box 7046
                                     Portland, ME 04112-7046
                                     (207) 774-3906
                                     aknowles@monaghanleahy.com

                              BY:    /s/ Allyson L. Knowles____
                                     Allyson L. Knowles




                                               12
Case 1:20-cv-00303-JAW Document 31 Filed 08/16/21 Page 13 of 13                 PageID #: 123



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 16, 2021, I electronically filed Defendant Aroostook
County Jail’s Motion for Summary Judgment, With Incorporated Memorandum of
Law using the CM/ECF system, which will provide notice to all counsel of record. In addition, I
hereby certify that I have served a copy of this document on the Plaintiff by first class mail,
postage prepaid, to the following address:

              Lyle Bernier
              57 North Street
              Houlton, ME 04730

       Dated at Portland, Maine this 16th day of August, 2021.

                                    Attorneys for Defendant Aroostook County Jail
                                    MONAGHAN LEAHY, LLP
                                    95 Exchange Street, P.O. Box 7046
                                    Portland, ME 04112-7046
                                    (207) 774-3906
                                    jwall@monaghanleahy.com

                             BY:    /s/ John J. Wall, III
                                    John J. Wall, III




                                              13
